Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 24th, 2019 and February 24th, 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamura (JP 06138432, as evidenced by the machine translation).

    PNG
    media_image1.png
    447
    551
    media_image1.png
    Greyscale

Regarding claim 1, Okamura discloses an augmented reality device (Fig. 1), comprising a micro display (4, 5) and an augmented reality element, 
wherein the micro display is configured to emit light carrying display content (as shown in Fig. 1, 4 is a liquid crystal display and 5 is a liquid crystal panel), the light comprises a first light portion in a first polarization state and a second light portion in a second polarization state (Pg. 2, Par. 3, lines 1-8, “S-polarized light, when the TN liquid crystal panel 5 is biased ON, passes through the TN liquid crystal panel 5 remains S-polarized light … the TN liquid crystal panel 5 is OFF, S polarized light incident to the TN liquid crystal panel 5 is converted into P-polarized light”); 

the first polarization state is perpendicular to the second polarization state (as shown in Fig. 1, S-Polarized light is perpendicular to P-Polarized light).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2-3, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (JP 06138432, as evidenced by the machine translation) in view of Amitai (US 2015/0138451).
Regarding claim 2, Okamura discloses further comprising the augmented reality element comprises a polarization beam splitter (6), a first concave mirror (10), a second concave mirror (8), a first phase retarder (9) and a second phase retarder (7); 
the polarization beam splitter is configured to receive the light originated from the micro display (as shown in Fig. 1), to transmit the first light portion in the first polarization state, and to reflect the second light portion in the second polarization state (Pg. 2, Par. 3, lines 3-4, “PBS 6 reflects the S-polarized light, assuming the property of transmitting P-polarized light”); 
the first light portion (P-polarized light exiting 4,5), which is transmitted by the polarization beam splitter (as shown in Fig. 1, 6 transmits P-polarized light), is configured to pass through the first phase retarder, to be reflected by the first concave mirror, and to pass through the first phase retarder again, wherein the first light portion is converted from the first polarization state into the second polarization state under combined action of the first phase retarder and the first concave mirror (Pg. 2, Par. 3, lines 4-8, “P-polarized light, incident on the PBS 6, and transmitted there through is incident on a different lambda / 4 plate 9 , £ it is converted into polarized light, enlarged reflected in another of the concave mirror 10, passes through the lambda / 4 plate 9 again, this time is reflected in PBS6 is converted into S-polarized”); 

the polarization beam splitter is further configured to reflect the first light portion in the second polarization state and to transmit the second light portion in the first polarization state, and to allow both the first light portion and the second light portion to be coupled onto an incident surface of the optical waveguide element (Pg. 2, Par. 3, lines 12-14, “the display light from the liquid crystal display element 4 is reflected by following the separate optical paths split by the PBS 6, both derived as an enlarged image on the eye”).
Okamura does not specifically disclose an optical waveguide element, wherein the optical waveguide element is configured to receive and transmit the first light portion and the second light portion which are coupled out by the augmented reality element.
However Amitai, in the same field of endeavor, teaches an optical waveguide element (Fig. 14, 20), wherein the optical waveguide element is configured to receive and transmit the first light portion and the second light portion (as shown in Fig. 14) which are coupled out by the augmented reality element (as shown in Fig. 14, 85 is a combiner).

Regarding claim 3, Okamura in view of Amitai teaches as is set forth in claim 2 rejection but does not specifically disclose further comprising an infrared light emitter and an infrared light detector, wherein the infrared light emitter is configured to emit infrared light to the augmented reality element; the augmented reality element is configured to couple the infrared light into the incident surface of the optical waveguide element; the optical waveguide element is configured to transmit the infrared light to an eye via a semi-reflective semi-transmissive surface array; the optical waveguide element and the augmented reality element is further configured to transmit reflected infrared light which is reflected by the eye to the infrared light detector along a path which is opposite to a path of the infrared light; and the infrared light detector is configured to detect the reflected infrared light.
However Amitai, in the same field of endeavor, teaches further comprising an infrared light emitter (Fig. 14, 78) and an infrared light detector (110), wherein the infrared light emitter is configured to emit infrared light to the augmented reality element (as shown in Fig. 14); the augmented reality element is configured to couple the infrared light into the incident surface of the optical waveguide element (as shown in Fig. 14, 85 couples the infrared light into the waveguide 20); the optical waveguide element is configured to transmit the infrared light to an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura with the further comprising an infrared light emitter and an infrared light detector, wherein the infrared light emitter is configured to emit infrared light to the augmented reality element; the augmented reality element is configured to couple the infrared light into the incident surface of the optical waveguide element; the optical waveguide element is configured to transmit the infrared light to an eye via a semi-reflective semi-transmissive surface array; the optical waveguide element and the augmented reality element is further configured to transmit reflected infrared light which is reflected by the eye to the infrared light detector along a path which is opposite to a 
Regarding claim 10, Okamura in view of Amitai teaches as is set forth in claim 3 rejection but does not specifically disclose wherein the semi-reflective semi-transmissive surface array is provided in the optical waveguide element and comprises a plurality of semi-reflective semi-transmissive mirrors which are arranged in an array; and the semi-reflective semi-transmissive surface array is configured to: transmit the light and the infrared light, which enter from the incident surface of the optical waveguide element and are incident onto the semi-reflective semi-transmissive surface array, to the eye; and transmit the reflected infrared light which is reflected by the eye to the incident surface of the optical waveguide element, so as to allow the reflected infrared light to enter the augmented reality element.
However Amitai, in the same field of endeavor, teaches wherein the semi-reflective semi-transmissive surface array ([0009], “light-transmitting substrate having at least two major surfaces and edges, at least one optical means for coupling light waves into the substrate by total internal reflection, at least two partially reflecting surfaces carried by the substrate”) is provided in the optical waveguide element and comprises a plurality of semi-reflective semi-transmissive mirrors which are arranged in an array ([0009], “at least two partially reflecting surfaces carried by the substrate”); and 
the semi-reflective semi-transmissive surface array is configured to: transmit the light and the infrared light (as shown in Fig. 14), which enter from the incident surface of the optical 
transmit the reflected infrared light which is reflected by the eye to the incident surface of the optical waveguide element, so as to allow the reflected infrared light to enter the augmented reality element ([0052], “The light waves 106 having the wavelength of .lamda..sub.tr, are reflected from the eye 24 coupled again into the LOE by the partially reflecting surface 22a, coupled out from the LOE through reflecting surface 16, and as seen, pass again through the polarizing beam splitter 88 and through the dichroic surface 82, and coupled into the eyeball tracker 108, where they are focused onto the detector 110”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura with the wherein the semi-reflective semi-transmissive surface array is provided in the optical waveguide element and comprises a plurality of semi-reflective semi-transmissive mirrors which are arranged in an array; and the semi-reflective semi-transmissive surface array is configured to: transmit the light and the infrared light, which enter from the incident surface of the optical waveguide element and are incident onto the semi-reflective semi-transmissive surface array, to the eye; and transmit the reflected infrared light which is reflected by the eye to the incident surface of the optical waveguide element, so as to allow the reflected infrared light to enter the augmented reality element as taught by Amitai, for the purpose of providing an eye tracker to improve the user experience ([0040]). 
Regarding claim 11, Okamura in view of Amitai teaches as is set forth in claim 2 rejection and Okamura further discloses wherein the first polarization state is p-polarization .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura (JP 06138432, as evidenced by the machine translation) in view of Amitai (US 2015/0138451), as applied to claim 3 above, and further in view of Guan (US 2021/0149199).
Regarding claim 6, Okamura in view of Amitai teaches as is set forth in claim 3 rejection and Okamura further discloses wherein both the first phase retarder (9) and the first concave mirror (10) are provided at a first side of the augmented reality element (as shown in Fig. 1, first side is portrayed as the bottom of Fig. 1); both the second phase retarder and the second concave mirror are provided at a first end of a third side (as shown in Fig. 1, third side is portrayed as the right side of  Fig. 1), which is adjacent to the first side, of the augmented reality element (as shown in Fig. 1, the third side is adjacent to the first side), and the first end of the third side is closer to the first side (as shown in Fig. 1); 
Okamura does not specifically disclose the incident surface of the optical waveguide element is provided at a first end of a fourth side, which is adjacent to the first side, of the 

    PNG
    media_image2.png
    544
    840
    media_image2.png
    Greyscale

However Guan, in the same field of endeavor, teaches the incident surface of the optical waveguide element (Fig. 2, surface 15) is provided at a first end of a fourth side (examiner labeled Fig. 2), which is adjacent to the first side (as shown in examiner labeled Fig. 2), of the augmented reality element, and the first end of the fourth side is closer to the first side and is opposite to the first end of the third side (as shown in examiner labeled Fig. 2, the waveguide located on the fourth side is closer to the first side than the third side).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura in view of Amitai with the incident surface of the optical waveguide element is provided at a first end of a fourth side, which is adjacent to the first side, of the augmented reality element, and the first end of the fourth side is closer to the first side and is opposite to the first end of the third side as taught by Guan, for the purpose of improving the optical performance ([0077]). 

Claims 12, 14-15, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (JP 06138432, as evidenced by the machine translation) in view of Amitai (US 2015/0138451), further in view of Kobayashi (US 2015/0002373).
Regarding claim 12, Okamura in view of Amitai teaches as is set forth in claim 3 rejection but does not specifically disclose an augmented reality system, comprising the augmented reality device and a controller, wherein the controller is configured to: determine whether or not a user related to the augmented reality device is in a fatigue state based on intensity of the reflected infrared light which is detected by the infrared light detector; generate a control signal in a case where it is determined that the user is in the fatigue state; and provide prompt information based on the control signal.
However Kobayashi, in the same field of endeavor, teaches an augmented reality system (Fig. 16), comprising the augmented reality device and a controller (10), wherein the controller is configured to: determine whether or not a user related to the augmented reality device is in a fatigue state ([0018], “According to the head-mount type display device of this aspect of the invention, since the fatigue accumulated in the external ocular muscle or the internal ocular muscle of the user is determined, and the control of the image light is performed in accordance with the fatigue of the eyes corresponding to the individual difference between the users, the convenience of the user can be enhanced”) based on intensity of the reflected infrared light (examiner interprets the open-close states to have different reflected intensities) which is detected by the infrared light detector ([0114], “the open-close state of the eyes of the user can be detected by an infrared sensor”); generate a control signal in a case where it is determined that the user is in the fatigue state; and provide prompt information based on the control signal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura in view of Amitai with the an augmented reality system, comprising the augmented reality device and a controller, wherein the controller is configured to: determine whether or not a user related to the augmented reality device is in a fatigue state based on intensity of the reflected infrared light which is detected by the infrared light detector; generate a control signal in a case where it is determined that the user is in the fatigue state; and provide prompt information based on the control signal as taught by Kobayashi, for the purpose of improving the user experience ([0114]).
Regarding claim 14, Okamura in view of Amitai, further in view of Kobayashi, teaches as is set forth in claim 12 rejection but does not specifically disclose further comprising a sensor, wherein the sensor is configured to collect a physiological parameter of the user, and the sensor comprises at least one of a blood pressure sensor and a pulse sensor.
However Kobayashi, in the same field of endeavor, teaches further comprising a sensor (Fig. 1, 16), wherein the sensor is configured to collect a physiological parameter of the user, and the sensor comprises at least one of a blood pressure sensor and a pulse sensor ([0118], “the pulse wave sensor 61 for the transmitted light is attached to the earlobe of the user to thereby detect the pulse wave of the user. Further, unlike the embodiment described above, a variation in the blood pressure can also be detected”).

Regarding claim 15, Okamura in view of Amitai, further in view of Kobayashi, teaches as is set forth in claim 14 rejection but does not specifically disclose wherein the controller is further configured to: determine whether or not the user is in an abnormal state based on the physiological parameter; generate the control signal in a case where the user is in the abnormal state; and provide the prompt information based on the control signal.
However Kobayashi, in the same field of endeavor, teaches wherein the controller is further configured to: determine whether or not the user is in an abnormal state based on the physiological parameter; generate the control signal in a case where the user is in the abnormal state; and provide the prompt information based on the control signal ([0090], “Therefore, in the head-mount type display device 100 according to the first embodiment, since the control of the display image is performed in accordance with the individual difference between the users based on the malfunction of the automatic nervous system detected in the individual user, convenience of the user can be enhanced”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura in view of Amitai and further in view of Kobayashi with the wherein the controller is further configured to: determine 
Regarding claim 17, Okamura in view of Amitai, further in view of Kobayashi, teaches as is set forth in claim 12 rejection but does not specifically disclose further comprising a positioning device, wherein the positioning device is configured to acquire position information of the user.
However Amitai, in the same field of endeavor, teaches further comprising a positioning device, wherein the positioning device is configured to acquire position information of the user ([0039], “Other potential elements that can be installed on the frame are a GPS receiver, an orientation sensor and a coordinate position sensor, wherein the processor 56 receiving an input from these sensors is providing a visually sensible output for displaying on the eyeglass”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura in view of Amitai and further in view of Kobayashi with the further comprising a positioning device, wherein the positioning device is configured to acquire position information of the user as taught by Amitai, for the purpose of improving the user experience ([0038]).
Regarding claim 19, Okamura in view of Amitai, further in view of Kobayashi, teaches as is set forth in claim 12 rejection but does not specifically disclose further comprising an image rendering device, wherein the image rendering device is configured to render image 
However Kobayashi, in the same field of endeavor, teaches further comprising an image rendering device ([0065], “The display control section 190 generates control signals for controlling the right display drive section 22 and the left display drive section 24”), wherein the image rendering device is configured to render image corresponding to the prompt information in response to the control signal, and the micro display is configured to emit light containing the prompt information ([0114], “In the head-mount type display device 100c according to this modified example, the caution message MS1 and the warning message MS2 are displayed on the image display section 20 based on the open-close state of the eyes of the user or the state of the pupils”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura in view of Amitai and further in view of Kobayashi with the further comprising an image rendering device, wherein the image rendering device is configured to render image corresponding to the prompt information in response to the control signal, and the micro display is configured to emit light containing the prompt information as taught by Kobayashi, for the purpose of improving the user experience ([0114]).
Regarding claim 21, Okamura in view of Amitai, further in view of Kobayashi, teaches as is set forth in claim 12 rejection but does not specifically disclose an information prompt method for the augmented reality system, comprising: emitting the infrared light to the eye; determining whether or not the user, which is related to the augmented reality system, is in the 
However Kobayashi, in the same field of endeavor, teaches an information prompt method for the augmented reality system ([0081], “FIG. 7 is an explanatory diagram showing a flow of a display control process. The display control process is a process for displaying a predetermined message on the image display section”), comprising: emitting the infrared light to the eye ([0134], “the state of the redness of the eyes of the user can also be identified by using near-infrared LEDs”); determining whether or not the user, which is related to the augmented reality system, is in the fatigue state ([0018], “According to the head-mount type display device of this aspect of the invention, since the fatigue accumulated in the external ocular muscle or the internal ocular muscle of the user is determined, and the control of the image light is performed in accordance with the fatigue of the eyes corresponding to the individual difference between the users, the convenience of the user can be enhanced”) based on the intensity of the reflected infrared light (examiner interprets the open-close states to have different reflected intensities)  which is returned from the eye ([0114], “the open-close state of the eyes of the user can be detected by an infrared sensor”); generating the control signal in the case where it is determined that the user is in the fatigue state; and providing the prompt information based on the control signal ([0114], “In the head-mount type display device 100c according to this modified example, the caution message MS1 and the warning message MS2 are displayed on the image display section 20 based on the open-close state of the eyes of the user or the state of the pupils”).
.

Claims 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (JP 06138432, as evidenced by the machine translation) in view of Amitai (US 2015/0138451), further in view of Kobayashi (US 2015/0002373) and Marggraff (US 2015/0220157).
Regarding claim 13, Okamura in view of Amitai, further in view of Kobayashi, teaches as is set forth in claim 12 rejection but does not specifically disclose wherein the controller is configured to determine whether or not the user is in the fatigue state based on closure time or a closure frequency of an eyelid of the user.
However Marggraff, in the same field of endeavor, teaches wherein the controller is configured to determine whether or not the user is in the fatigue state ([0004], “The present invention … for monitoring fatigue”) based on closure time or a closure frequency of an eyelid of the user ([0048], “The flicker frequency may be adjusted to maximize the efficient 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura in view of Amitai and further in view of Kobayashi with the wherein the controller is configured to determine whether or not the user is in the fatigue state based on closure time or a closure frequency of an eyelid of the user as taught by Marggraff, for the purpose of improving efficiency ([0014]).
Regarding claim 16, Okamura in view of Amitai, further in view of Kobayashi, teaches as is set forth in claim 12 rejection but does not specifically disclose further comprising an electric pulse generator and a surface electrode, wherein the electric pulse generator is configured to generate an electric pulse signal in response to the control signal and to transmit the electric pulse signal to the surface electrode.
However Marggraff, in the same field of endeavor, teaches further comprising an electric pulse generator and a surface electrode ([0062], “An electrode (not shown) may be provided that may produce relatively low power electrical stimuli”), wherein the electric pulse generator is configured to generate an electric pulse signal in response to the control signal and to transmit the electric pulse signal to the surface electrode ([0062], “the system 810 may include one or more feedback devices on the frame 812. These devices may provide feedback to the user, e.g., to alert and/or wake the user, when a predetermined condition is detected, e.g., a state of drowsiness or lack of consciousness”).

Regarding claim 18, Okamura in view of Amitai, further in view of Kobayashi, teaches as is set forth in claim 12 rejection but does not specifically disclose further comprising a voice generator and a communication device, wherein the voice generator is configured to play the prompt information in response to the control signal, and the communication device is configured to communicate with a preset contact person in response to the control signal.
However Marggraff, in the same field of endeavor, teaches further comprising a voice generator (Fig. 3, 862) and a communication device ([0060], “further comprising a voice generator and a communication device, wherein the voice generator is configured to play the prompt information in response to the control signal, and the communication device is configured to communicate with a preset contact person in response to the control signal”), wherein the voice generator is configured to play the prompt information in response to the control signal, and the communication device is configured to communicate with a preset contact person in response to the control signal ([0063], “one or more feedback devices may be provided separate from the frame 812, but located in a manner capable of providing a feedback 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura in view of Amitai and further in view of Kobayashi with the further comprising a voice generator and a communication device, wherein the voice generator is configured to play the prompt information in response to the control signal, and the communication device is configured to communicate with a preset contact person in response to the control signal as taught by Marggraff, for the purpose of providing feedback to the user ([0062]). 

Allowable Subject Matter
Claims 4-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically with respect to claim 4, none of the prior art either alone or in combination disclose or suggest wherein the infrared light which is emitted by the infrared light emitter comprises a first infrared light portion in the first polarization state and a second infrared light portion in the second polarization state; the polarization beam splitter is further configured to 
Specifically with respect to claim 5, none of the prior art either alone or in combination disclose or suggest wherein the optical waveguide element is further configured to transmit the reflected infrared light which is reflected by the eye to the polarization beam splitter via the semi-reflective semi-transmissive surface array, the reflected infrared light comprises a first 
Specifically with respect to claim 7, none of the prior art either alone or in combination disclose or suggest wherein the micro display, the infrared light emitter and the infrared light 
Specifically with respect to claim 8, none of the prior art either alone or in combination disclose or suggest wherein the augmented reality element further comprises a first infrared beam splitter; the micro display is provided at a second side, which is opposite to the first side, of the augmented reality element; both the infrared light emitter and the infrared light detector are provided at a second end of the third side of the augmented reality element, and the second end of the third side is closer to the second side; or, both the infrared light emitter and the infrared light detector are provided at a second end of the fourth side of the augmented reality element, and the second end of the fourth side is closer to the second side; and the first infrared beam splitter is configured to reflect the infrared light which is originated from the infrared light emitter to the polarization beam splitter, and to allow the light emitted by the micro display to be transmitted and to be incident onto the polarization beam splitter.
Specifically with respect to claim 9, none of the prior art either alone or in combination disclose or suggest wherein the augmented reality element further comprises a second infrared beam splitter; both the infrared light emitter and the infrared light detector are provided at a second side, which is opposite to the first side, of the augmented reality element; the micro display is provided at a second end of the third side of the augmented reality element, and the second end of the third side is closer to the second side; or, the micro display is provided at a second end of the fourth side of the augmented reality element, and the second end of the fourth side is closer to the second side and is opposite to a second end of the third side; and the second infrared beam splitter is configured to allow the infrared light, which is originated from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872         

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872